Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance 


This communication is responsive to Request for continued examination filed on 1/20/22022 and examiner initiated interview on 2/7/2022.

Allowable Subject Matter

Claims 1, 3-13, 20 and 21 are allowed.

Please Amend the claims are follows:

  1.	(Previously Presented)  An electronic device, comprising:
	a narrowband internet of things (NB-IoT) circuit;
	a shared central processor to control the NB-IoT circuit;
	a shared memory to store data or code from the shared central processor; and
	a communicator controlled by the shared central processor,
	wherein:
	the communicator is connected directly to the shared memory and stores the data or the code in the shared memory,

	the communicator transmits or receives or transfers the data or the code in the idle period, and
	the NB-IoT circuit and the communicator use the shared central processor at different times from each other, without using the shared central processor at the same time.

	2.	(Cancelled)

	3.	(Previously Presented)  The electronic device as claimed in claim 1, wherein the idle period includes a power saving mode (PSM) period.

	4.	(Previously Presented)  The electronic device as claimed in claim 1, wherein the idle period includes extended discontinuous reception (eDRX) period.

	5.	(Original)  The electronic device as claimed in claim 4, wherein the communicator includes a global navigation satellite system (GNSS).

	6.	(Previously Presented)  The electronic device as claimed in claim 1, further comprising a shared communicator, wherein
	the shared communicator is connected to each of the NB-IoT circuit and the communicator.

	7.	(Original)  The electronic device as claimed in claim 6, wherein the shared communicator includes a radio frequency (RF) communicator.

	8.	(Original)  The electronic device as claimed in claim 1, further comprising an external storage device, wherein
	the external storage device transmits and receives the data or the code to and from the shared central processor and the shared memory.

	9.	(Original)  The electronic device as claimed in claim 8, wherein:
	the external storage device is capable of performing eXecution in Place (XiP), and
	the code is directly transmitted and received from the external storage device to the shared central processor.

	10.	(Original)  The electronic device as claimed in claim 9, wherein the external storage device includes a NOR flash.

	11.	(Original)  The electronic device as claimed in claim 8, wherein:
	the external storage device is not capable of performing XiP (eXecution in Place),
	the shared memory includes a shared main memory and a shared nonvolatile memory, and
	the external storage device transmits and receives some of the code to and from the shared main memory.

	12.	(Original)  The electronic device as claimed in claim 11, wherein the external storage device includes a NAND flash.



	14 - 19.  (Cancelled)

	20.	(Withdrawn - Currently Amended)  An electronic system, comprising:
	
	a narrowband internet of things (NB-IoT) circuit;
	a shared central processor to control the NB-IoT circuit;
	a shared memory to store data or code from the shared central processor; and
	a communicator controlled by the shared central processor,
	wherein:
	the communicator is connected directly to the shared memory and stores the data or the code in the shared memory,
	the NB-IoT circuit has an idle period in which the NB-IoT circuit does not transmit or receive the data or the code,
	the communicator transmits or receives or transfers the data or the code in the idle period,
	the NB-IoT circuit and the communicator use the shared central processor at different times from each other, without using the shared central processor at the same time, and
	,
	the electronic system further comprising [[;]] a bus connected to the integrated circuit [[,]] , [[;]] and an application processor to transmit and receive the data or the code through the bus.

	21.	(Previously Presented)  The electronic device as claimed in claim 1, wherein the NB-IoT circuit, the shared central processor, the shared memory, and the communicator are combined on a single chip.




REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance:
Claims 1, 3-13, 20 and 21 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “ a shared central processor to control the NB-IoT circuit; a shared memory to store data or code from the shared central processor; and a communicator controlled by the shared central processor, wherein: the communicator is connected directly to the shared memory and stores the data or the code in the shared memory, the NB-IoT circuit has an idle period in which the NB-IoT circuit does not transmit or receive the data or the code, the communicator transmits or receives or transfers the data or the code in the idle period, and the NB-IoT circuit and the communicator use the shared central processor at different times from each other, without using the shared central processor at the same time.” These limitations, taken in context of the entire claims are allowable over prior art of record.


disclosure.
HogLund et al. U.S. Patent Pub. No. 2020/0351633, Network Node, User Equipment and Method for GHandling Communication in a Narrowband Internet of Things(NB-IOT) or Machine Type Communication(MTC) network.
Shaw U.S. Patent Pub. No. 2022/0038286, Configurable UICC Integrated in NB-IoT Device.
EP 3282769, By Chih-Hsiang Wu, Device and Method of Handling Intenet of Things Communication.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is

visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2457